Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In line 8 of paragraph [0029] “ex-tends” should be changed to –extends--.
In line 6 of paragraph [0033] “sup-port” should be changed to –support--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the run-on slope" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should depend from claim 14.
Claim 18 recites the limitation "the run-on slope" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should depend from claim 17.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 12, 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhardt et al. (US 10,384,886).
Gerhardt et al. Disclose as assembly for use in packaging which includes a conveyor (not shown but disclosed in column 8, lines 31-34), a gripping area, an undergripper 19, a product support 11 which is carried by the conveyor into the gripping area, the undergripper grips the product support from below and a support strip 15 which is raised in comparison to a conveying surface of the feed conveyor.
Re claim 2, the use of a belt conveyor is disclosed in column 8.
Re claim 4, the support strip 15 acts as a support rail which is separate from the feed conveyor and at least partially overlaps the feed conveyor.
Re claim 5, the support strip 15 is arranged on a lateral edge of the conveyor.
Re claim 6, the support strip is parallel to a conveying direction.
Re claim 12, the undergripper contacts the upper surface of the support strip 15 during certain phases.
Re claim 13, the product support 15 is placed on the conveyor and is gripped from the side and taken away by the undergripper.
Re claim 16, the product supports 15 are placed onto the conveyor prior to or during movement of the conveyor in a conveying direction.
.
Allowable Subject Matter
Claims 3, 7-11, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/25/2021